Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are presented for examination.

DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
      This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

1)  Claim limitations [1]:
 “ the controller is configured to deliver  a save signal..”
have been interpreted under 35 U.S.C. 112(f) because they use a generic placeholder:
“  the controller”
coupled with functional language 
deliver a save signal 

2)  Claim limitations [11]:
 “the power -mode controller is configured to operate the second switching arrangement to couple the low -power regulator.”
have been interpreted under 35 U.S.C. 112(f) because they use a generic placeholder:

“the power -mode controller”
coupled with functional language
operate the second switching arrangement to couple the low -power regulator

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 11 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“ the controller ” [Para 0081]
“the power -mode controller”[para 0097, 0099]

 If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
    The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


   Claim(s) 1, 2 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by  Kawasaki et al. (U.S Patent Application Publication 2010/0308876; hereinafter “Kawasaki”) ] 

Regarding claim 1, Kawasaki discloses , a power-saving system comprising: 
  a retention flip flop of a retained peripheral [0025; “..The first flip-flops are flip-flops included in a circuit operable in an ordinary operation (original functioning operation) and are implemented by mapping of the retention flip-flops (RFF)…”, 0039; (i.e.  the circuit related to the ordinary operation is retained  during a standby state corresponds to a retained peripheral by implementing retention flip-flops) ];
 a non-retention flip flop of a non-retained peripheral[0025; “The second flip-flops are flip-flops included in a circuit such as a debugging circuit and a testing circuit that does not influence on the ordinary function even if it does not operate, and are realized by mapping of the normal flip-flops (NFF)”, 0039; ( i.e the circuit related to testing and debugging corresponds to a non-retained peripheral and their state is not retained during a standby state)]; and
 a controller in communication with the retention flip flop and the non-retention flip flop[ “ the common control circuit 110 is provided with a backup control circuit 112 and a power supply control circuit 114,..”, 0026; Fig.2], wherein the controller is configured to deliver a save signal to the retention flip flop to instruct the retention flip flop to maintain a logic state of the retained peripheral during an enhanced power-saving mode of the power-saving system[ “ When the power supply limited circuit 120 enters the standby state, the backup control circuit 112 instructs the power supply limited circuit 120 to store the internal states held in main sections 150A of the retention flip-flops 150 into holding sections 150B (FIG. 6). When the storage of the internal states into the holding section is completed, the backup control circuit 112 issues a power supply control instruction PC to instruct the power supply control circuit 114 to block off the main power MPW. ..”, 0027; (i.e the standby state corresponds to the enhanced power-saving mode)] and to deliver a reset signal to the non-retention flip flop to instruct the non-retention flip flop to reset the non-retention flip flop when the power-saving system enters the enhanced power-saving mode of the power-saving system[“by stopping supply of the first power by the second circuit; by erasing data stored in flip-flops and data stored in the main sections of the retention flip-flops in the first circuit in response to the stop of the supply of the first power..”, 0012; “ A reset signal NRST generated by the logic circuit 126 is supplied to each of the flip-flops NFF 140 in the NFF circuit 122. The reset signal NRST is a logical OR of a reset signal RSTB and the retention control signal NRT supplied to the power supply limited circuit 120. That is, the reset signal RSTB and the retention control signal NRT are signals having an active low level and when at least one of them is active (L), the reset signal NRST is active (L). Since the retention control signal NRT is active (L) immediately before the ordinary operation is restarted, each flip-flop is reset to an initial state at the time of restarting the operation and then the operation is started.”, 0034; “the main power MPW supplied to the power supply limited circuit 120 is blocked off and the leakage current is reduced. At this time, since the power supply to the all flip-flops 140 included in the NFF circuit 122 is stopped..”, 0035; ( i.e generating a reset signal to the non-retention flip-flop when the retention control signal is active during the standby state)].  
Regarding claim 2, Kawasaki discloses , the retention flip flop is configured to be coupled to a high-power source during an operational-power mode of the power-saving system [“in the ordinary operation period, the standby instruction signal SB and the startup request signal RQ are inactive (L), and the retention control signal is inactive (H). The main power supply MPW shown is being supplied…”, 0031]and decoupled from the high-power source during the enhanced power-saving mode of the power-saving system[ 0024;“.. the power supply control circuit 114 stops the supply of the main power MPW. Accordingly, the power supply limited circuit 120 is supplied with only the backup power BPW..”, 0032]; 
the non-retention flip flop is configured to be coupled to the high-power source during the operational-power mode of the power-saving system [ “..the main power MPW is supplied to the NFF circuit 122, and the leakage current in the NFF circuit 122 is reduced to be zero when the supply of the main power MPW is stopped”, 0029] and decoupled from the high- power source during the enhanced power-saving mode of the power-saving system[ “the normal flip-flop 140 does not require an interconnection for the backup power BPW, “, 0030; “..the power supply to the all flip-flops 140 included in the NFF circuit 122 is stopped,..”, 0035; Fig.2] and 
the retention flip flop is configured to be coupled to a low-power source during the enhanced power-saving mode of the power-saving system[0024;“..backup power BPW..”,  0032].  

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 4, 5, 6, 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et.al. (U.S Patent Application Publication 2010/0308876; hereinafter “Kawasaki”)in view of Kunie. (U.S Patent Application Publication 2018/0082755)

Regarding claim 3, Kawasaki discloses , the retention flip flop , the logic state of the retained peripheral is maintained during the enhanced power-saving mode of the power-saving system[0027].  

 However Kawasaki does not expressly disclose the retention flip flop comprises a balloon latch.
 In the same field of endeavor(e.g.  a retention  flip-flop including a first and second latch . The second latch can store the data from the first latch during a transition from the first operating mode to the second operating mode), Kunie teaches 
the retention flip flop comprises a balloon latch[ “  Each of the retention flip-flops 20 includes a normal latch and a balloon latch (details of which will be described later). In the normal operation mode, the normal latch is used for the arithmetic processing or the LBIST for the logic circuit 10 to perform a task. In the low power mode, the normal latch is placed in a pause (power supply stop) state. The balloon latch retains the data of the normal latch while the LBIST is being performed on the normal latch or while the normal latch is in the pause state. Hereinafter, a state in which the balloon latch retains the data of the normal latch in the retention flip-flop 20 is referred to as a “retention mode”, 0023].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawasaki with Kunie. Kunie’s teaching of a retention  flip-flop including a normal latch and balloon latch will substantially increase the power savings of  Kawasaki’s system by supplying power only to the balloon latch during a low power mode  and stopping the power to remaining portions of the retention flip-flop.
Regarding claim 4, Kunie discloses, wherein the logic state of the retained peripheral is set in the retention flip flop at a first memory location of the retention flip flop during the operational-power mode of the power-saving system that is lost when the power- saving system enters the enhanced power-saving mode of the power-saving system[ “0022-0023;” The balloon latch 22 retains data of the normal latch 21 during a normal latch test and during a low power mode period. Therefore, the balloon latch 22 is supplied with power supply voltage VBL from the power supply control circuit 6 during the low power mode period. The balloon latch 22 is in a standby state when the retention flip-flop 20 is in a normal mode, and in an operation state when it is in a retention mode. Therefore, a balloon latch test is performed while the balloon latch 22 is in a standby state, that is, while the retention flip-flop 20 is in a normal mode.”, 0046]  and wherein the controller is configured to deliver a restore signal to the retention flip flop to instruct the retention flip flop to retrieve the logic state of the retained peripheral from the balloon latch to re-set the logic state of the retained peripheral to the first memory location when the power- saving system leaves the enhanced power-saving mode[“the system management unit 4 places the retention SRAM 13 in the normal mode (S20). Thus, the power supply control circuit 6 supplies power to the peripheral circuit portion of the retention SRAM 13.”,0069;  “ the system management unit 4 places the retention flip-flop (FF) 20 in the normal mode (S21). More specifically, the power supply control circuit 6 supplies power to the normal latch 21 as controlled or instructed by the system management unit 4. Here, the retention flip-flop 20 restores the data from the balloon latch 22 to the normal latch 21.”, 0070] 
Regarding claim 5, Kawasaki discloses low-power source during the enhanced power-saving mode of the power-saving system [  0024;“.. the power supply control circuit 114 stops the supply of the main power MPW. Accordingly, the power supply limited circuit 120 is supplied with only the backup power BPW..”, 0032; ( i.e the backup power / low power source coupled to the retention flip-flops)]
Kunie, wherein the balloon latch is configured to be coupled to the power source during the enhanced power-saving mode of the power-saving system to power the balloon latch during the enhanced power-saving mode of the power-saving system[0023; 0046] .  
Regarding claim 6, Kawasaki discloses low-power source [0024,0032]
Kunie teaches, provide power to the balloon latch to maintain the logic state of the retained peripheral during the enhanced power-saving mode of the power-saving system [0023;0046].  
Regarding claim 20, Kawasaki discloses , a method to conserve power comprising: 
having a microcontroller[ “ the common control circuit 110 is provided with a backup control circuit 112 and a power supply control circuit 114,..”, 0026; Fig.2]; 
setting a retention flip flop to a logic state of a retained peripheral during an operational-power mode[0025;0027; 0039]
 setting a non-retention flip flop to a logic state of a non-retained peripheral during the operational-power mode[ 0025; 0039; 0034-0035]; 
 ST-19-CT-oo49USol -38-decoupling a main power source from the retention flip flop and the non-retention flip flop during an enhanced power-saving mode[ 0024; 0032; 0035]; and
 providing a low-power source to the retention flip flop to maintain the logic state of the retained peripheral in a low-power location of the retention flip flop during the enhanced power-saving mode[ 0024;0032].  
 However Kawasaki does not expressly disclose a low-power location of the retention flip flop.
In the same field of endeavor(e.g.  a retention  flip-flop including a first and second latch . The second latch can store the data from the first latch during a transition from the first operating mode to the second operating mode), Kunie teaches 
a low-power location of the retention flip flop [ “  Each of the retention flip-flops 20 includes a normal latch and a balloon latch (details of which will be described later). In the normal operation mode, the normal latch is used for the arithmetic processing or the LBIST for the logic circuit 10 to perform a task. In the low power mode, the normal latch is placed in a pause (power supply stop) state. The balloon latch retains the data of the normal latch while the LBIST is being performed on the normal latch or while the normal latch is in the pause state. Hereinafter, a state in which the balloon latch retains the data of the normal latch in the retention flip-flop 20 is referred to as a “retention mode”, 0023; the balloon latch 22 is supplied with power supply voltage VBL from the power supply control circuit 6 during the low power mode period. The balloon latch 22 is in a standby state when the retention flip-flop 20 is in a normal mode, and in an operation state when it is in a retention mode. Therefore, a balloon latch test is performed while the balloon latch 22 is in a standby state, that is, while the retention flip-flop 20 is in a normal mode.”, 0046 ( i.e. the balloon latch of the retention flip-flop corresponds to the low power memory location) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawasaki with Kunie. Kunie’s teaching of a retention  flip-flop including a normal latch and balloon latch will substantially increase the power savings of  Kawasaki’s system by supplying power only to the balloon latch during a low power mode  and stopping the power to remaining portions of the retention flip-flop.

Regarding claim 21, Kawasaki discloses  restoring the main power source to the retention flip flop and the non-retention flip flop when the enhanced power- saving mode expires[“The recovery operation is started when the startup request signal RQ is activated to the high level (H) in response to an external operation or through startup by a timer in FIG. 3. When the backup control circuit 112 detects a request of restarting the operation upon receipt of the startup request signal RQ, the backup control circuit 112 applies the power supply control instruction PC to instruct the power supply control circuit 114 to turn on the main power MPW…”, 0033] .  
Regarding claim 22, Kunie teaches wherein the retention flip flop loses its setting during the enhanced power-saving mode [ 0023; 0046] and wherein the method further comprises restoring the setting of the retention flip flop from the low-power location[ “ the system management unit 4 places the retention flip-flop (FF) 20 in the normal mode (S21). More specifically, the power supply control circuit 6 supplies power to the normal latch 21 as controlled or instructed by the system management unit 4. Here, the retention flip-flop 20 restores the data from the balloon latch 22 to the normal latch 21.”, 0070] 
Regarding claim 23, Kawasaki discloses  decoupling the main power source from the retention flip flop and the non-retention flip flop [0032;0035]
However Kawasaki does not expressly disclose a second power- saving mode.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kawasaki to decouple the main power source during a second power saving mode as Kawasaki discloses decoupling  the main power source from the retention and non-retention flip-flop  when no process to be executed  and the main power source is not enabled immediately upon receiving the request signal, until the start up request signal  is at high level [0033; Fig.3], to reduce the leakage current for additional power savings.
Regarding claim 24, Kawasaki  discloses when the microcontroller is in the enhanced power-saving mode by saving a flag into a flagging memory element[ “[ “ When the power supply limited circuit 120 enters the standby state, the backup control circuit 112 instructs the power supply limited circuit 120 to store the internal states held in main sections 150A of the retention flip-flops 150 into holding sections 150B (FIG. 6). When the storage of the internal states into the holding section is completed, the backup control circuit 112 issues a power supply control instruction PC to instruct the power supply control circuit 114 to block off the main power MPW. ..”, 0027; (i.e the standby state corresponds to the enhanced power-saving mode)], wherein the flagging memory element is coupled to the low-power source during the enhanced power-saving mode[ 0032].  
Regarding claim 25, Kawasaki discloses  determining the microcontroller is in the enhanced power-saving mode when[0027]: the main power source is decoupled from the retention flip flop and the non- retention flip flop[0032;0035]; and the low-power source is provided to the retention flip flop[0032].

Claims 7,8, 9, 10, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki in view of Pelicia et.al. (U.S Patent Application Publication 2019/0384339;hereinafter “Pelicia”)

Regarding claim 7, Kawasaki discloses wherein the retention flip flop is coupled to the high-power source during the operational-power mode of the power-saving system by a first switch [ 0031; Fig.2]

However Kawasaki does not expressly disclose retention flip-flop coupled to the low-power source by a second switch during the enhanced power- saving mode of the power-saving system.  
In the same field of endeavor(e.g. a power management system for logic state retention for quick voltage transitions into and out of low power modes), Pelicia teaches,
retention flip-flop coupled to the low-power source by a second switch during the enhanced power- saving mode of the power-saving system[ “second voltage regulator 104 is designed as a low power, capacitor-less voltage regulator utilizing intrinsic capacitance instead of a dedicated capacitor. ..VREG2 is characterized as a voltage supply (e.g., VDD) for at least a portion of logic circuit 116.”, 0010;” Control circuit 110 is coupled to receive mode signal 112 output from mode circuit 108. Control circuit 110 generates second control signal 114 based on mode signal 112. For example, control circuit 110 may enable second voltage regulator 104 by way of second control signal 114 during a low power mode (e.g., second control signal 114 at a first state) and may bypass second voltage regulator during a normal operating mode (e.g., second control signal 114 at a second state).”, 0014;  “..Logic circuit 116 includes one or more elements configured to retain a logic state such as flip-flops, latches, register file bits, RAM cells, and the like…0015; ( i.e coupling / decoupling the second / low power regulator to the logic circuit) ]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawasaki with Pelicia. Pelicia’s teaching of  a power management system with first and second voltage regulators  and their arrangement during the normal and low power operating mode to retain the logic state will substantially improve Kawasaki’s system to extend the battery life and allows for quick voltage transitions into and out of low power modes saving additional power.
Regarding claim 8, Kawasaki discloses, wherein the non-retention flip flop is coupled to the high-power source during the operational-power mode of the power-saving system by the first switch [0029; Fig.2] .  
Regarding claim 9,  Pelicia teaches an always-on memory that is configured to be coupled to the low-power source during the enhanced power-saving mode of the power-saving system[0016-0017]  to store a flag indicating when the power-saving system is in the enhanced power-saving mode of the power-saving system [0013-0014]. 
Regarding claim 10, Kawasaki discloses  wherein the retention flip flop is configured to be decoupled from the high-power source[ 0024;0032] and wherein the non-retention flip flop is configured to be decoupled from the high-power source [0032; 0035] .
However Kawasaki does not expressly disclose a second power- saving mode
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kawasaki to  implement decouple the main power source during a second power saving mode as Kawasaki discloses decoupling  the main power source from the retention and non-retention flip-flop  when no process to be executed  and the main power source is not enabled immediately upon receiving the request signal, until the start up request signal  is at high level [0033; Fig.3], to reduce the leakage current for additional power savings.

Pelicia teaches the retention flip flop is configured to be decoupled from the  low-power source [0016; 0023; ( i.e decoupling the second voltage regulator from the logic circuit/ retention flip-flop)]  
Regarding claim 11, Kawasaki  discloses a microcontroller comprising:
 a main-power regulator [ “..main power MPW…”, 0027]coupled to a principal voltage supply[“VDD”, Fig.2] and configured to provide a main power
a low-power regulator [ “BPW”, 0024] coupled to the principal voltage supply and configured to provide a low power[ Fig.2]
a first switching arrangement configured to couple and decouple the main-power regulator[ 0027; Fig.2] to a retention flip flop and a non-retention flip flop[ 0025; 0039]
operate the first switching arrangement to couple the main-power regulator to the retention flip flop and the non-retention flip flop during an operational-power mode[0026-0027; 0039,Fig.2]; and 
operate the first switching arrangement to decouple the retention flip flop and the non-retention flip flop from the main-power regulator during the enhanced power- saving mode[0024; 0029;0032] .  

However Kawasaki does not expressly disclose a second switching arrangement configured to couple and decouple the low-power regulator to the retention flip flop, a power-mode controller in communication with the first switching arrangement and the second switching arrangement, wherein the power-mode controller is configured to operate the second switching arrangement to couple the low-power regulator to the retention flip flop during an enhanced ST-19-CT-oo49USol -36-power-saving mode.

In the same field of endeavor(e.g. a power management system for logic state retention for quick voltage transitions into and out of low power modes), Pelicia teaches,
 a second switching arrangement configured to couple and decouple the low-power regulator to the retention flip flop[  ““second voltage regulator 104 is designed as a low power, capacitor-less voltage regulator utilizing intrinsic capacitance instead of a dedicated capacitor. Regulator 104 includes a first input coupled to receive the voltage VREG1 at input terminal 120 of IC 122…”regulator 104 may be enabled when control signal 114 is in a first state and bypassed when control signal 114 is in a second state….VREG2 is characterized as a voltage supply (e.g., VDD) for at least a portion of logic circuit 116.”, 0010;” Control circuit 110 is coupled to receive mode signal 112 output from mode circuit 108. Control circuit 110 generates second control signal 114 based on mode signal 112. For example, control circuit 110 may enable second voltage regulator 104 by way of second control signal 114 during a low power mode (e.g., second control signal 114 at a first state) and may bypass second voltage regulator during a normal operating mode (e.g., second control signal 114 at a second state).”, 0014;  “..Logic circuit 116 includes one or more elements configured to retain a logic state such as flip-flops, latches, register file bits, RAM cells, and the like…0015; ( i.e coupling / decoupling the second / low power regulator to the logic circuit)]; 
 a power-mode controller in communication with the first switching arrangement and the second switching arrangement [ “Mode circuit 108 and control circuit 110 are used to generate second control signal 114. Mode circuit 108 and control circuit 110 may be included in a power management unit of a system-on-chip (SoC), for example. Mode circuit 108 and control circuit 110 may directly and/or indirectly communicate with a processor on the SoC..”, 0012; “The mode circuit 108 is configured to generate mode signal 112 which is indicative of one or more modes of operation..”, 0013; “The bypass circuit includes transistors 314 and 316 coupled in parallel to form a transmission gate or switch between input VREG1 and output VREG2, and inverter 312 coupled to receive the control signal ENABLE..”, 0022-0023; Fig.3 ; ( i.e . the first and second switching arrangement to couple/ decouple the first and second voltage regulator in the normal and low power operating mode . ]

wherein the power-mode controller is configured to operate the second switching arrangement to couple the low-power regulator to the retention flip flop during an enhanced ST-19-CT-oo49USol -36-power-saving mode [ “..VREG2 is characterized as a voltage supply (e.g., VDD) for at least a portion of logic circuit 116.”, 0010; “In a low power mode, the first voltage regulator 102 is set to a low power state and the second voltage regulator 104 is enabled by way of respective control signals 118 (e.g., at second state) and 114 (e.g., at first state). While the first voltage regulator 102 is in the low power state, VSUPPLY1 is decoupled from the output of the first voltage regulator 102. In turn, VSUPPLY1 may be disabled or powered down. During the low power mode, VSUPPLY2 remains active (e.g., by way of coin cell battery or other voltage source) supplying a sufficient voltage (e.g., 1.0 volts) for mode and control circuits 108 and 110 to operate normally. While enabled, the second voltage regulator 104 is configured to receive the voltage VREG1 (e.g., initially 1.0 volts) at node 120 and generate a regulated voltage VREG2 (e.g., 0.6 volts) as a VDD voltage sufficient to retain logic states in storage elements (e.g., flip-flops, latches, memory cells) of the logic circuit 116..”, 0017; “The bypass circuit includes transistors 314 and 316 coupled in parallel to form a transmission gate or switch between input VREG1 and output VREG2, and inverter 312 coupled to receive the control signal ENABLE..”, 0022-0023; Fig.3.]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawasaki with Pelicia. Pelicia’s teaching of  a power management system with first and second voltage regulators  and their arrangement during the normal and low power operating mode to retain the logic state will substantially improve Kawasaki’s system to extend the battery life and allows for quick voltage transitions into and out of low power modes saving additional power.

Regarding claim 12, Kawasaki discloses,  wherein the power-mode controller is configured to operate the first switching arrangement to decouple the main-power regulator from the retention flip flop and the non-retention flip flop during a second power-saving mode[0024;0026; 0029; 0032; Fig.2]  and 
Pelicia teaches, operate the second switching arrangement to decouple the low-power regulator from the retention flip flop [0016; 0023; ( i.e decoupling the second voltage regulator from the logic circuit/ retention flip-flop)]  
However Pelicia does not expressly disclose decouple the low-power regulator from the retention flip flop in the second power-saving mode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pelicia to decouple the low-power regulator from the retention flip flop in the second power-saving mode as Pelicia teaches multiple low power modes and lowering the voltage supplied to the logic circuit ((e.g., flip-flops, latches, RAM cells) )  for additional power savings [0013; 0027].

Regarding claim 13, Kawasaki discloses  wherein the first switching arrangement comprises a first switch comprising: a first end coupled to the main-power regulator; and a second end coupled to the retention flip flop and coupled to the non-retention flip flop[0027; Fig.2].  
Regarding claim 14, Pelicia teaches,  wherein the second switching arrangement comprises a second switch comprising: a first end coupled to the low-power regulator; and a second end coupled to the retention flip flop[ 0017; 0022-0023; Fig.3].  
Regarding claim 15, Pelicia teaches,   an always-on memory that is configured to be coupled to the low-power regulator during the enhanced power-saving mode[0016-0017] to store a flag indicating when the microcontroller is in the enhanced power-saving mode[0013-0014].  
Regarding claim 16, Kawasaki discloses : a memory controller in communication with the retention flip flop and the non- retention flip flop[0026; Fig.2] wherein the memory controller is configured to deliver a save signal to the ST-19-CT-oo49USol -37-retention flip flop to instruct the retention flip flop to maintain a logic state of a retained peripheral during the enhanced power-saving mode [0039; 0027]and to deliver a reset signal to the non- retention flip flop to instruct the non-retention flip flop to reset the non-retention flip flop when the microcontroller enters the enhanced power-saving mode[0012;0034-0035; 0039].  

Claims17, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki in view of Pelicia as applied to claim 16 further in view of Kunie. (U.S Patent Application Publication 2018/0082755)

Regarding claim 17, Kawasaki discloses , the retention flip flop , where the logic state of the retained peripheral is maintained during the enhanced power-saving mode of the power-saving system[0027].  

 However Kawasaki, Pelicia  does not expressly disclose the retention flip flop comprises a balloon latch.
 In the same field of endeavor(e.g.  a retention  flip-flop including a first and second latch . The second latch can store the data from the first latch during a transition from the first operating mode to the second operating mode), Kunie teaches ,
the retention flip flop comprises a balloon latch[ “  Each of the retention flip-flops 20 includes a normal latch and a balloon latch (details of which will be described later). In the normal operation mode, the normal latch is used for the arithmetic processing or the LBIST for the logic circuit 10 to perform a task. In the low power mode, the normal latch is placed in a pause (power supply stop) state. The balloon latch retains the data of the normal latch while the LBIST is being performed on the normal latch or while the normal latch is in the pause state. Hereinafter, a state in which the balloon latch retains the data of the normal latch in the retention flip-flop 20 is referred to as a “retention mode”, 0023].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawasaki in view of Pelicia with Kunie. Kunie’s teaching of a retention  flip-flop including a normal latch and balloon latch will substantially increase the power savings of  Kawasaki in view of Pelicia’s system by supplying power only to the balloon latch during a low power mode  and stopping the power to remaining portions of the retention flip-flop.
Regarding claim 18, Kunie discloses, wherein the logic state of the retained peripheral is set in the retention flip flop at a first memory location of the retention flip flop during the operational-power mode that is lost when the microcontroller enters the enhanced power-saving mode of the power-saving system[ “0022-0023;” The balloon latch 22 retains data of the normal latch 21 during a normal latch test and during a low power mode period. Therefore, the balloon latch 22 is supplied with power supply voltage VBL from the power supply control circuit 6 during the low power mode period. The balloon latch 22 is in a standby state when the retention flip-flop 20 is in a normal mode, and in an operation state when it is in a retention mode. Therefore, a balloon latch test is performed while the balloon latch 22 is in a standby state, that is, while the retention flip-flop 20 is in a normal mode.”, 0046]  and wherein the  memory controller is configured to deliver a restore signal to the retention flip flop to instruct the retention flip flop to retrieve the logic state of the retained peripheral from the balloon latch to re-set the logic state of the retained peripheral to the first memory location when the microcontroller  leaves the enhanced power-saving mode[“the system management unit 4 places the retention SRAM 13 in the normal mode (S20). Thus, the power supply control circuit 6 supplies power to the peripheral circuit portion of the retention SRAM 13.”,0069;  “ the system management unit 4 places the retention flip-flop (FF) 20 in the normal mode (S21). More specifically, the power supply control circuit 6 supplies power to the normal latch 21 as controlled or instructed by the system management unit 4. Here, the retention flip-flop 20 restores the data from the balloon latch 22 to the normal latch 21.”, 0070] 
Regarding claim 19, Kawasaki discloses low-power regulator during the enhanced power-saving mode of the power-saving system [  0024;“.. the power supply control circuit 114 stops the supply of the main power MPW. Accordingly, the power supply limited circuit 120 is supplied with only the backup power BPW..”, 0032; ( i.e the backup power / low power source coupled to the retention flip-flops)]
Kunie teaches,  wherein the balloon latch is configured to be coupled to the power regulator during the enhanced power-saving mode of the power-saving system to supply power to the balloon latch during the enhanced power-saving mode [0023; 0046] .
Conclusion
    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maeda et al., U.S Patent Application Publication 2008/0315931, teaches semiconductor integrated circuits constructed by alternately connecting combinational logic circuits and flip-flops. 
Sharda et al., U.S Patent Application Publication 2016/0004292, teaches a microcontroller operable in a high power mode and a low power unit (LPU) run mode includes primary and LPU domains, primary and LPU mode controllers, and primary and LPU clock generator modules

    Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489. The examiner can normally be reached 8:30AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAYATHRI SAMPATH/           Examiner, Art Unit 2187                              

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187